DETAILED ACTION
This action is in response to the Applicant Response filed 23 November for application 16/242,045 filed 08 January 2019.
Claims 1, 3-4, 6, 10, 12-14, 16, 18-19 are currently amended.
Claim 8 is cancelled.
Claims 1-7, 9-20 are pending.
Claims 1-7, 9-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the drawings and the specification, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 4, 14, 19 have been fully considered and, in light of the amendments to the claims, are persuasive. The previous 35 U.S.C. 112(b) rejections of claims 4, 14, 19 have been withdrawn.

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 3-5, 9-10, 12-16, 18-20 and the 35 U.S.C. 103 rejections of claims 2, 6-7, 11, 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-10, 12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2018/0018590 A1 - Distributed Machine Learning Systems, Apparatus, and Methods, hereinafter referred to as "Szeto") in view of Hardy et al. (MD-GAN: Multi-Discriminator Generative Adversarial Networks for Distributed Datasets, hereinafter referred to as “Hardy”).

Regarding claim 1, Szeto teaches a computer-implemented method for distributed learning (Szeto, ¶0042 – teaches a computer-based distributed learning system), the method comprising: 
determining, by a server, data statistics at each system node of a plurality of system nodes (Szeto, ¶0045 – teaches the global server analyzing proxy information (e.g., proxy data, proxy data distributions, proxy model parameters, or other proxy related data combined with seeds) to determine whether the proxy related information from one private node has the same shape and/or overall properties as the proxy related data from another private node; see also, Szeto, ¶¶0063-0064 – teaches determining metadata from each private server based on the local dataset), wherein each system node respectively comprises an artificial intelligence model (Szeto, ¶0045 – teaches each private data server [system node] has a machine learning model engine and model); 
determining, by the server, a set of control and coordination instructions for training each artificial intelligence model at each system node of the plurality of system nodes (Szeto, ¶0045 – teaches that the non-private global computing device [server] sends programmatic model instructions on how to create the desired local model to each private data server [system node]; see also Szeto, ¶0049 – teaches different instructions to different nodes; Szeto, ¶0068 – teaches instructions can include instructions that define the conditions under which training occurs; Szeto, ¶0018); 
directing, by the server, an exchange of data between the plurality of system nodes based on the data statistics of each system node of the plurality of system nodes (Szeto, ¶0080-0081 – teaches, according to model instructions [from global server], transmitting proxy data to a different private data server [node]; see also Szeto, ¶¶0045, 0063-0064) ...; and 
fusing, by the server, trained artificial intelligence models from the plurality of system nodes into a fused artificial intelligence model (Szeto, ¶0045 – teaches that the locally trained models are transmitted to the non-private computing device [server], where the local models are aggregated into a trained global model), wherein the trained artificial intelligence models are trained using the set of control and coordination instructions (Szeto, ¶0045 – teaches that the non-private global computing device [server] sends programmatic model instructions on how to create the desired local model to each private data server [system node]).
However, Szeto does not explicitly teach transmitting, by the server, instructions to each system node of the plurality of system nodes to create a generative adversarial network for selected classes of data; and wherein the exchanged data includes data created by each generative adversarial network.
Hardy teaches
transmitting, by the server, instructions to each system node of the plurality of system nodes to create a generative adversarial network for selected classes of data (Hardy, section III – teaches setting up GANs for distributed computations across various worker nodes for selected classes; see also Hardy, Fig. 1(b); Hardy, section V- experiments and datasets used to train/test models);
directing, by the server, an exchange of data between the plurality of system nodes based on the data statistics of each system node of the plurality of system nodes, wherein the exchanged data includes data created by each generative adversarial network (Hardy, section IV.D – teaches various communications between workers and servers, including worker to worker communication; see also Hardy, Fig. 1; Hardy, section III – teaches data exchanging based on data statistics of the nodes).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Szeto with the teachings of Hardy in order to reduce computation time/convergence time of GANs trained on datasets spread across multiple worker nodes in the field of 

Regarding claim 3, Szeto in view of Hardy teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches wherein the set of control and coordination instructions includes a direction for an exchange of training data between system nodes of the plurality of system nodes (Szeto, ¶0080-0081 – teaches, according to model instructions [from global server], transmitting proxy data to a different private data server [node]; see also Szeto, ¶¶0045, 0063-0064 [Transferring data from one node to a different node based on model instructions provides direction (first to second) of the data exchange]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Szeto and Hardy for the same reasons as disclosed in claim 1 above.

Regarding claim 4, Szeto in view of Hardy teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches wherein each artificial intelligence model at each system node of the plurality of system nodes includes a neural network, a decision tree, a rule set, a support vector machine, a Gaussian mixture model, or a clustering model (Szeto, ¶0069 – teaches the machine learning model can be at least one of a neural network algorithm, a decision tree algorithm [decision tree/rule based], a clustering algorithm, a support vector machine, expectation maximization [GMM]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Szeto and Hardy for the same reasons as disclosed in claim 1 above.

Regarding claim 5, Szeto in view of Hardy teaches all of the limitations of the method of claim 1 as noted above. Szeto teaches wherein an artificial intelligence model at a first system node of the plurality of system nodes is different than an artificial intelligence model at a second system node of the plurality of system nodes (Szeto, ¶0049 – teaches that a first private server [first node] may receive a first set of instructions to create a first model and a second private server [second node] may receive a second set of instructions to create a second [different] model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Szeto and Hardy for the same reasons as disclosed in claim 1 above.

Regarding claim 9, Szeto in view of Hardy teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches wherein exchanging data comprises: 
generating a class of data through a clustering algorithm at a first system node (Szeto, ¶0085 – teaches generating proxy [synthetic] data using correlations among various attributes using clustering algorithms); and 
transferring the generated data to a second system node (Szeto, ¶0051 – teaches transferring proxy [synthetic] data from one private server [node] to a different private server [node]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Szeto and Hardy for the same reasons as disclosed in claim 1 above.

Regarding claim 10, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Szeto further teaches the following additional limitations:
a processor communicatively coupled to a memory (Szeto, ¶0027 – teaches the computing devices have processors coupled to memory)...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Szeto and Hardy for the same reasons as disclosed in claim 1 above.

Regarding claim 12, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Hardy for the reasons set forth in the rejection of claim 3.

Regarding claim 14, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Hardy for the reasons set forth in the rejection of claim 4.

Regarding claim 15, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Hardy for the reasons set forth in the rejection of claim 5.

Regarding claim 16, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Szeto further teaches the following additional limitations:
a computer program product for distributed learning, the computer product comprising a computer readable storage medium having program instructions embodied therewith, the instructions executable by a processor (Szeto, ¶0027 – teaches processor coupled to memory where processor executes instructions stored on memory)...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Szeto and Hardy for the same reasons as disclosed in claim 1 above.

Regarding claim 18, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Hardy for the reasons set forth in the rejection of claim 3.

Regarding claim 19, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Hardy for the reasons set forth in the rejection of claim 4.

Regarding claim 20, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Hardy for the reasons set forth in the rejection of claim 5.

Claims 2, 7, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Hardy and further in view of Chen, Eric (US 2018/0314981 A1 – Data Sovereignty Compliant Machine Learning, hereinafter referred to as “Chen”).

Regarding claim 2, Szeto in view of Hardy teaches all of the limitations of the method of claim 1 as noted above. However, Szeto in view of Hardy does not explicitly teach wherein the set of control and coordination instructions includes a permutation of order that the artificial intelligence models are trained.
Chen teaches wherein the set of control and coordination instructions includes a permutation of order that the artificial intelligence models are trained (Chen ¶¶0041-0044 – teaches using a coordination server to direct training of a machine learning model by country A [first node], then country B [next node], then country C [last node]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Szeto in view of Hardy with the teachings of Chen in order to develop a global model while preserving data security of the data stored at each system node in the field of using a server to coordinate the training of a global model using a plurality of system nodes which train a local model using local data (Chen, ¶0016 – “Aspects of the subject disclosure describe solutions for implementing incremental machine learning techniques between sovereign regions for which data export is restricted. As discussed in further detail below, data sovereignty restrictions can restrict the export of certain types of data, such as different types of user data or personal information, that are useful for initializing and training various machine learning models. Using incremental machine learning methods, a given machine learning model can be trained and updated using only data from users residing in the same (sovereign) region. Once trained, the machine learning model can be exported for use in a different sovereign region, without the need to violate export controls by transferring any actual 

Regarding claim 7, Szeto in view of Hardy teaches all of the limitations of the method of claim 1 as noted above. However, Szeto in view of Hardy does not explicitly teach creating an ensemble of artificial intelligence models to create the fused artificial intelligence model.
Chen teaches creating an ensemble of artificial intelligence models to create the fused artificial intelligence model (Chen ¶¶0041-0044 – teaches using a coordination server to direct training of a machine learning model by country A [first node], then country B [next node], then country C [last node]; [Training the model using sequential models creates an ensemble]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Szeto in view of Hardy with the teachings of Chen in order to develop a global model while preserving data security of the data stored at each system node in the field of using a server to coordinate the training of a global model using a plurality of system nodes which train a local model using local data (Chen, ¶0016 – “Aspects of the subject disclosure describe solutions for implementing incremental machine learning techniques between sovereign regions for which data export is restricted. As discussed in further detail below, data sovereignty restrictions can restrict the export of certain types of data, such as different types of user data or personal information, that are useful for initializing and training various machine learning models. Using incremental machine learning methods, a given machine learning model can be trained and updated using only data from users residing in the same (sovereign) region. Once trained, the machine learning model can be exported for use in a different sovereign region, without the need to violate export controls by transferring any actual training data. Consequently, the machine learning model can be used in additional sovereign regions, 

Regarding claim 11, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view Hardy and further in view of Chen for the reasons set forth in the rejection of claim 2.

Regarding claim 17, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view Hardy and further in view of Chen for the reasons set forth in the rejection of claim 2.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Hardy and further in view of Cabrera Arevalo et al. (US 2020/0151575 A1 – Methods and Techniques for Deep Learning at Scale over Very Large Distributed Datasets, hereinafter referred to as “Cabrera”).

Regarding claim 6, Szeto in view Hardy teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches 
directing all system nodes of the plurality of system nodes to respectively use a same artificial intelligence model (Szeto, ¶0049 – teaches that the instructions to the private servers [nodes] are the same to create the same model); 
averaging artificial intelligence parameters, received from the plurality of system nodes (Szeto, ¶0045 – teaches that the locally trained models [from system nodes] are transmitted to the non-private computing device [server], where the local models are aggregated into a trained global model), derived by training with the mini-batches and localized data to create the fused artificial intelligence model (Szeto, teaches training each of the local models using local private data [Training a plurality of models where each model uses only its local data is training in mini-batches comprising localized data]); and 
directing each system node of the plurality of system nodes to use a same set of data statistics for training (Szeto, ¶0049 – teaches all private servers [nodes] receiving the same instructions; Szeto, ¶0062 – teaches the instructions including data selection criteria; see also Szeto, ¶¶0063-0064 [Providing the same data selection criteria to all nodes is interpreted as using the same data statistics for each node]).
While Szeto in view Hardy teaches aggregating the artificial intelligence parameters, Szeto in view Hardy does not explicitly teach averaging artificial intelligence parameters.
Cabrera teaches averaging artificial intelligence parameters, received from the plurality of system nodes (Cabrera, ¶0048 – teaches averaging the local neural network models from the compute units [nodes] to create a global neural network), derived by training with the mini-batches and localized data to create the fused artificial intelligence model (Cabrera, ¶0053 – teaches training the local neural networks using batches of local data; see also Cabrera, ¶0031).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Szeto in view Hardy with the teachings of Cabrera in order to provide a performance edge in generating a scalable neural network model trained on a very large distributed dataset in the field of aggregating local models trained using local data to create a global model (Cabrera, ¶0031 – “The present invention can train multiple local neural networks in parallel using local data, wherein the local neural networks are later aggregated to condense the knowledge from the entire dataset into a single global neural network. A prototype has been implemented and experiments using real datasets show the value of this invention for training deep neural networks over very large datasets. The techniques used provide a large performance edge over other solutions in terms of 

Regarding claim 13, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view Hardy and further in view of Cabrera for the reasons set forth in the rejection of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/BRIAN M SMITH/Primary Examiner, Art Unit 2122